 



Careview Communications, Inc, 8-K [crvw-8k_062615.htm]

 

Exhibit 10.16

 











ALLONGE NO. 1 TO SENIOR SECURED CONVERTIBLE NOTES

(issued February 17, 2015)

 

June 26, 2015

 

 

This Allonge No. 1 to Senior Secured Convertible Notes (this “Allonge”) shall be
affixed to each of those certain Senior Secured Convertible Notes dated February
17, 2015 (the “Notes” and each, a “Note”), issued in the original aggregate
principal amount of $6,000,000, made by CareView Communications, Inc., a Nevada
corporation (the “Company”), and payable to the order of the Holders specified
therein (each, a “Holder”), and shall become a permanent part thereof and shall
amend each such Note as provided by Section 11 of each such Note.

 

1.             Amendment to Legend. The Note is hereby amended to insert the
following paragraph at the end of the legend on the cover page thereof:

 

NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE RIGHTS AND REMEDIES GRANTED
TO THE HOLDER PURSUANT TO THIS NOTE, THE LIEN AND SECURITY INTEREST GRANTED TO
THE AGENT SECURING THIS NOTE AND THE EXERCISE OF ANY RIGHT OR REMEDY BY THE
HOLDER OR AGENT RELATING TO THIS NOTE ARE SUBJECT TO THE PROVISIONS OF THE
SUBORDINATION AND INTERCREDITOR AGREEMENT DATED AS OF JUNE 26, 2015 (AS AMENDED,
AMENDED AND RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME IN
ACCORDANCE WITH THE TERMS THEREOF, THE “INTERCREDITOR AGREEMENT”), AMONG PDL
BIOPHARMA, INC. AND EACH OF THE NOTE INVESTORS PARTY TO THAT CERTAIN NOTE AND
WARRANT PURCHASE AGREEMENT DATED AS OF APRIL 21, 2011, AS SUBSEQUENTLY AMENDED,
AND CERTAIN OTHER PERSONS PARTY OR THAT MAY BECOME PARTY THERETO FROM TIME TO
TIME. IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THE INTERCREDITOR
AGREEMENT AND THIS NOTE, THE PURCHASE AGREEMENT AND THE OTHER TRANSACTION
DOCUMENTS (AS DEFINED IN THE PURCHASE AGREEMENT), THE TERMS OF THE INTERCREDITOR
AGREEMENT SHALL GOVERN AND CONTROL.

 

2.             Amendment to Event of Default Acceleration Threshold. Section
4(a)(iii) of the Note is amended and restated in its entirety as follows:

 

“(iii) any acceleration prior to maturity of any Indebtedness referred to in
clause (a) or (b) of the definition thereof of the Company or any of its
Subsidiaries consisting of principal individually or in the aggregate equal to
or greater than $500,000;”

 

3.             Amendment to Event of Default Payment Threshold. Section
4(a)(xii) of the Note is amended and restated in its entirety as follows:

 

“(xii) the Company or any Subsidiary shall fail to make any payment (whether of
principal, interest or otherwise and regardless of amount) in respect of any
Indebtedness in excess of $500,000 (“Material Indebtedness”), when and as the
same shall become due and payable, after giving effect to any grace period with
respect thereto;”

 



 

 

 

 

4.             No Further Amendments; Authorization to Affix to Note. Except as
specifically amended hereby, the Note shall remain in full force and effect. The
Company hereby authorizes each Holder to affix this Allonge to its Note and it
shall for all purposes henceforth be part of the Note.

 

 

 

 

[Signature page follows]

 

 

 

IN WITNESS WHEREOF, the Company has caused this Allonge to be executed by its
officer thereunto duly authorized, as of the date first above written.

 

  COMPANY       CAREVIEW COMMUNICATIONS, INC.,   a Nevada corporation       By: 
/s/ Steven Johnson   Name: Steven Johnson   Title: Chief Executive Officer

 



 

AGREED AND ACCEPTED:

 

By the MAJORITY FEBRUARY 2015 INVESTORS (as defined in the Notes)

on behalf of all Holders of the Notes: 

  

HEALTHCOR PARTNERS FUND, L.P.





By:   HealthCor Partners Management L.P., as Manager   By:   HealthCor Partners
Management, G.P., LLC, as General Partner                   By:   /s/ Jeffrey
Lightcap   Name:   Jeffrey Lightcap   Title:   Senior Managing Director        
                  /s/ Arthur B. Cohen   Arthur B. Cohen           /s/ Joseph B.
Healey   Joseph B. Healey               /s/ Steven Johnson   Steven Johnson  

 



 

 